DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0029993 (Hayashi).
Regarding claim 1:
Hayashi disclose a radiation imaging system, comprising: a radiation imaging unit configured to perform radiation imaging and generate radiation image data based on detected radiation (1); and an image processing unit configured to perform first image processing on the radiation image data to generate a first image and capable of transmitting the first image to an information terminal ([0059], detector reads out image data to transmit extracted image data for preview image to console 58), wherein the radiation imaging unit is configured to subject the radiation image data to second image processing to generate a second image and transmit the second image to the information terminal ([0100], radiographic image) ([0150]-[0158])0.
Regarding claim 2:

Regarding claim 5:
Hayashi disclose the radiation imaging system according to claim 1, wherein the information terminal is configured to display the first image in a case where the information terminal receives the first image from the image processing unit before inputting a success/failure of the radiation imaging based on the second image [0059].
Regarding claim 6:
Hayashi disclose the radiation imaging system according to claim 1, wherein the information terminal is configured to notify at least one of the radiation imaging unit and the image processing unit of completion of the radiation imaging by inputting a success/failure of the radiation imaging based on at least one of the first image and the second image [0059].
Regarding claim 7:
Hayashi disclose the radiation imaging system according to claim 1, wherein the information terminal is configured to: check whether the first image is generated by the image processing unit in a case where the information terminal does not input a success/failure of the radiation imaging based on the first image; check whether the radiation image data is stored in the radiation imaging unit in a case where the first image is not generated by the image processing unit; and instruct the radiation imaging unit to transmit the radiation image data to the image processing unit in a case where the radiation image data is stored in the radiation imaging unit ([0150]-[0158]).
Regarding claim 8:
Hayashi disclose the radiation imaging system according to claim 1, wherein the information terminal is configured to: input a success/failure of the radiation imaging based on at least one of the 
Regarding claim 9:
Hayashi disclose the radiation imaging system according to claim 1, wherein the information terminal is configured to: input a success/failure of the radiation imaging based on the first image; and perform at least one of an instruction causing the information terminal to transmit the second image to an image managing unit, an instruction causing the radiation imaging unit to transmit the second image to the image managing unit, and an instruction causing the image processing unit to discard the first image in a case where the information terminal inputs a failure of the radiation imaging based on the first image ([0150]-[0158]).
Regarding claim 10:
Hayashi disclose the radiation imaging system according to claim 1, wherein the information terminal is: capable of receiving the first image from the image processing unit via a first communication unit; and capable of receiving the second image from the radiation imaging unit via a second communication unit ([0150]-[0158]).
Regarding claim 11:

Regarding claim 12:
Hayashi disclose the radiation imaging system according to claim 10, wherein the information terminal is: capable of receiving the second image from the radiation imaging unit via the first communication unit; and configured to rebuild a network of the of the first communication unit using the second communication unit ([0150]-[0158]).
Regarding claim 13:
Hayashi disclose the radiation imaging system according to claim 1, wherein a processing time period of the second image processing is shorter than a processing time period of the first image processing ([0150]-[0158]).
Regarding claim 14:
Hayashi disclose the radiation imaging system according to claim 1, wherein processing steps of the second image processing are fewer than processing steps of the first image processing ([0150]-[0158]).
Regarding claim 15:
Hayashi disclose the radiation imaging system according to claim 1, wherein the second image processing is performed on the radiation image data of which a data amount is smaller than the radiation image data to be subjected to the first image processing ([0150]-[0158]).
Regarding claim 16:

Regarding claim 17:
Hayashi disclose the radiation imaging system according to claim 16, wherein the radiation imaging unit is configured to cancel transmission of the radiation image data to the information terminal in a case where the radiation imaging unit receives a notification of completion of the radiation imaging from the information terminal before the transmission of the radiation image data to the information terminal is completed ([0150]-[0158]).
Regarding claim 18:
Hayashi disclose the radiation imaging system according to claim 16, wherein the information terminal is configured to display the first image in a case where the information terminal receives the first image from the image processing unit before inputting a success/failure of the radiation imaging based on the second image ([0150]-[0158]).
Regarding claim 19:
Hayashi disclose the radiation imaging system according to claim 16, wherein the information terminal is configured to notify at least one of the radiation imaging unit and the image processing unit of completion of the radiation imaging by inputting a success/failure of the radiation imaging based on at least one of the first image and the second image ([0150]-[0158]).

Hayashi disclose the radiation imaging system according to claim 16, wherein the information terminal is configured to: check whether the first image is generated by the image processing unit in a case where the information terminal does not input a success/failure of the radiation imaging based on the first image; check whether the radiation image data is stored in the radiation imaging unit in a case where the first image is not generated by the image processing unit; and instruct the radiation imaging unit to transmit the radiation image data to the image processing unit in a case where the radiation image data is stored in the radiation imaging unit ([0150]-[0158]).
Regarding claim 21:
Hayashi disclose the radiation imaging system according to claim 16, wherein a processing time period of the second image processing is shorter than a processing time period of the first image processing ([0150]-[0158]).
Regarding claim 22:
Hayashi disclose the radiation imaging system according to claim 16, wherein processing steps of the second image processing are fewer than processing steps of the first image processing ([0150]-[0158]).
Regarding claim 23:
Hayashi disclose the radiation imaging system according to claim 16, wherein the second image processing is performed on the radiation image data of which a data amount is smaller than the radiation image data to be subjected to the first image processing ([0150]-[0158]).
Regarding claim 24:
Hayashi disclose an information terminal, wherein the information terminal is: capable of communicating with a radiation imaging unit configured to perform radiation imaging and generate radiation image data based on detected radiation; capable of communicating with an image processing 
Regarding claim 25:
Hayashi disclose a radiation imaging method comprising steps of: performing, by a radiation imaging unit, radiation imaging and generating radiation image data based on detected radiation (via 1); performing, by an image processing unit, first image processing on the radiation image data to generate a first image and transmitting the first image to an information terminal (via 58); and subjecting, by the radiation imaging unit, the radiation image data to second image processing to generate a second image and transmitting the second image to the information terminal ([0100]; [0150]-[0158]).
Regarding claim 26:
Hayashi disclose a non-transitory computer-readable storage medium storing a program for causing a processor to perform the respective steps of the radiation imaging method according to claim 25 when the program is executed by the processor ([0150]-[0158]).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3:
Hayashi disclose the radiation imaging system according to claim 1, but fails to teach the details of wherein the radiation imaging unit is configured to: await a notification of completion of the radiation imaging from the information terminal; and transmit the second image to the information terminal in a 
Regarding claim 4:
Hayashi disclose the radiation imaging system according to claim 3, but fails to teach the details of wherein the radiation imaging unit is configured to perform at least one of cancelling the second image processing and discarding the second image in a case where the radiation imaging unit receives the notification from the information terminal after starting the transmission of the radiation image data to the image processing unit.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DANI FOX/
Primary Examiner
Art Unit 2884